Citation Nr: 1517472	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-20 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In November 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via video-conference.  A transcript of the hearing is associated with the claims file.  

The Veteran also perfected appeals for an increased rating for gunshot wound of the right hand and service connection for cholesterol imbalance, enlarged prostate, kidney stones, pancreatic lesions, and hypertension.  In September 2013 and November 2013, he indicated that he was withdrawing all issues except the claim of entitlement to TDIU.


FINDINGS OF FACT

1. Service connection is in effect for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling and gunshot wound of the right hand, evaluated as 30 percent disabling; the Veteran's combined disability rating is 70 percent. 

2. Resolving all reasonable doubt in the Veteran's favor, he is unable to obtain and maintain substantially gainful employment due solely to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant entitlement to TDIU is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.
 . 
The Veteran contends that his service-connected disabilities render him unemployable because he is unable to tolerate noise and crowds and has limited use of his right hand. As such, he claims that he is entitled to TDIU. 

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014). For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

 "Substantially gainful employment" is not currently defined in VA regulations. For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the Veteran is unemployed or has difficulty finding employment. Marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16(a). For purposes of 38 C.F.R. § 4.16(a) , marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. However, consideration shall be given in all claims to the nature of the employment and the reasons for termination. Id. 

Service connection is in effect for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling and gunshot wound of the right hand, evaluated as 30 percent disabling. The Veteran's combined disability rating is 70 percent. Thus, he meets the threshold criteria for TDIU.

The Veteran testified in November 2014 that he had held 25 to 30 jobs since military service.  He reported that he last worked for a few weeks in 2012. His August 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, reflects employment at one position each year in 2005, 2006, and 2008 for a few days to weeks at each position.  The Form also indicated that he had a four year college degree, but no further education or training.  The April 2013 VA examiner noted a high school diploma, a few college credits and a completed certificate program in computer programming and repair.  The Veteran indicated that he had his own business repairing computers in the 1980s and 1990s and that the business worked fairly well with one-on-one communications preferred. He reported that he left that business due to increased sophistication of computers as opposed to symptoms of service-connected disability.   

The Veteran was not provided with a VA examination to specifically address his employability.  A July 2010 VA examiner indicated that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  However, in July 2009, one of the Veteran's treating physicians submitted a statement that the Veteran had not worked for the last eight years due to his PTSD, and a treating psychiatrist indicated in July 2009 that he had been unable to sustain a job, which was reiterated by another psychiatrist in July 2011.  The April 2013 VA examiner documented occupational and social impairment due to symptoms that decrease work efficiency and inability to establish and maintain effective relationships.  Treatment notes documented intolerance and trouble with authority, as well as poor concentration and inability to learn new things.  
Based on the above, and affording the benefit of doubt to the Veteran, the Board determines that it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment sue solely to service-connected disability. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU rating is granted.


ORDER

Entitlment to TDIU is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


